Citation Nr: 1549017	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, also claimed as schizophrenia.  


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a February 2011 decision, the Board reopened the Veteran's claims and remanded the underlying issues to the Agency of Original Jurisdiction (AOJ) for further development.  The Veteran's claims were again remanded in April 2012 and September 2014 to ensure compliance with the Board's directives and to conduct additional development.  Unfortunately, for the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

As noted in the September 2014 remand, the AOJ has substantially complied with the February 2011 and April 2012 remand directives to provide adequate notice under 38 C.F.R. § 3.304(f) and to make efforts to obtain treatment records and records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA).  In the September 2014 remand, the Board determined that a VA examination conducted in March 2011 was inadequate, and instructed the AOJ to schedule the Veteran for a new one.  Moreover, the Board instructed the AOJ to obtain records from several organizations at Davis-Monthan Air Force Base: Base Security, for investigation reports and daily blotter entries in which the Veteran was named or indexed as a witness or victim from 1988 and 1989; Family Advocacy Program (FAP) case files in which the Veteran was named or indexed as a witness or a victim from 1988 and 1989; and Office of Special Investigation (OSI) for case files in which the Veteran was named or indexed as a witness or a victim from 1988 and 1989.

With respect to the records requests, the AOJ received a negative response from the 355th Security Forces Squadron in September 2015, which indicated records were only kept for 3 years.  The AOJ also received a negative response from FAP, which indicated that records were only maintained for 5 years.  Additionally, a report of general information dated September 2, 2015 indicates that OSI reported investigative records were destroyed after 5 years and that there were no records pertaining to the Veteran.  As to the September 2 inquiry, the Board notes that the report of general information did not specifically list "OSI" as the agency contacted; rather, it listed "Staff" for name of person contacted and address as "Davis Monthan AFB."  However, the telephone number contacted does not correspond with phone numbers listed for OSI at Davis-Monthan.  As it is unclear from the record whether OSI was contacted, the Board finds that the AOJ should make another attempt to contact OSI and obtain any pertinent records, if available.

The Board notes that the AOJ also attempted to obtain records on multiple occasions from the "Air Force Historian," to no avail.  See November 2014, February 2015, and April 2015 correspondence.  

With respect to the examination request, the Board finds that there was not substantial compliance with the September 2014 remand directive to schedule the Veteran for a VA examination.  The record indicates that the Veteran was scheduled for a VA examination in December 2014, but did not report for her examination.  However, the record does not contain a copy of the notice of examination that was sent to the Veteran.  Given the uncertainty as to whether the Veteran actually received notice of the scheduled examination and the inadequacy of the March 2011 VA examination report, the Board finds the Veteran should be afforded another opportunity to report for a VA examination.

However, the Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on her claim.  See 38 C.F.R. § 3.655 (2015).  The duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With respect to the PTSD claim, there is evidence, consistent with 38 C.F.R. § 3.304(f)(5), that may corroborate the occurrence of an in-service stressor as well as evidence that the Board finds establishes that, at a minimum, the Veteran was the victim of personal assault during service in the form of a physical assault.  For the sake of completeness, the Board will restate the pertinent evidence of record.  

The Veteran's service treatment records document a series of mental health counseling sessions from March 1988 until June 1988 for marital counseling.  Another notation showed that the FAP case was "substantiated."  The clinical social worker assigned to the Veteran's case referred the Veteran for additional assessment by the doctor in charge of mental health services, Dr. J. D.  Dr. J. D.'s notations include the Veteran's contemporaneous reporting of "rapid changes in her mood," specifically that she "varies from crying to screaming to anger within minutes."  Dr. J. D. also noted that the Veteran had no previous psychiatric symptoms; he prescribed Buspar for anxiety.  Another service treatment record dated in August 1989 is stamped as "FAC" and "Family Advocacy File."  This notation indicated that the "[r]ecord reviewed & substantiated IAW AFR 160-38."  

A March 2008 letter from retired Master Sergeant (MSgt) T. R. stated that he knew both the Veteran and her former spouse.  MSgt. T. R. reported that the Veteran's behavior changed after she got married, and that he personally observed bruises on the Veteran's upper arms.  He further reported that after one incident of abuse, he informed base security, which resulted in the Veteran's ex-husband being arrested.  

Service personnel records include a positive January 1987 performance evaluation and an even more positive evaluation in January 1988.  Moreover, in January 1989, the Veteran's performance was characterized as outstanding, and she was recommended for promotion to Staff Sergeant.  However, in an October 1989 performance evaluation, the Veteran was noted to have declining and substandard performance, and it was recommended that her noncommissioned officer (NCO) status be vacated.  While not of record at the time of the March 2011 VA examination, a December 2012 statement by the Veteran indicates that in August 1989, prior to her decline in performance, the Veteran's husband was arrested after assaulting her and an OSI investigation regarding the abuse was initiated.  

Furthermore, Social Security Administration (SSA) records associated with the file prior to the March 2011 VA examination include a September 2001 psychiatric evaluation by Dr. J. N. G., who diagnosed the Veteran with bipolar affective disorder and "probable PTSD."  The report of evaluation stated that the Veteran's first hospitalization was approximately 1991 when she became severely depressed post-partum.  

Following the March 2011 VA examination report, additional private and VA medical records were associated with the claims file.  Pertinent evidence includes treatment records from Dr. H. H., which document counseling sessions as early as July 1994 for bipolar affective disorder and PTSD.  Additionally, a February 2013 VA outpatient record reported that during a routine pap smear the Veteran was uncomfortable and that the experience triggered memories of prior military sexual trauma.  The records show that the Veteran had a positive PTSD screening test in February 2013, and documented a DSM Axis I assessment of both bipolar affective disorder and PTSD.

As to the Veteran's claim for bipolar affective disorder, the March 2011 VA examiner noted a current disability, but without any explanation stated that it was not possible to link that condition to the Veteran's service.  The examiner reported that bipolar affective disorder is well known to have onset in women during young adulthood, "thereby placing [the Veteran] at the appropriate age for onset regardless of psycho-social stressors, occupation, or alleged abuse."  However, the examiner failed to identify the timeframe of this particular Veteran's onset of bipolar affective disorder, which could have been during service as she was within "young adulthood" during service.  The examiner also referenced documentation regarding the occurrence of bipolar affective disorder in first degree relatives who have the illness, but failed to explain the relevance of this fact to the Veteran's particular case.  Thus, the examiner's reference to the Veteran's family and age is statistical information at best, and therefore is an insufficient rationale for finding the Veteran's bipolar affective disorder is unrelated to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records relating to the Veteran's claimed psychiatric disorders, including those dating from August 2014 to present.

2.  Take appropriate steps to contact the Veteran and request that she authorize the release of records from any non-VA healthcare provider who has treated her for her claimed psychiatric disorders and who has outstanding records.  

After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Obtain any pertinent records from United States Air Force, Office of Special Investigation (OSI), Davis-Monthan Air Force Base, to include case files in which the Veteran is titled or is indexed as a witness or victim from 1988 and 1989, and associate the records with the claims file.  If no records are obtained, fully document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.

The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

For the purposes of rendering an opinion, the examiner is instructed that the Veteran's in-service personal assault stressor - i.e., experiencing domestic violence during service - is corroborated and did in fact occur.  The examiner must review this entire remand as to the in-service mental health clinic records from 1988 and the Veteran's performance evaluations found in the service personnel records, discussed above.  

The examiner should address the following:

a.  Identify whether the Veteran has, or has had any psychiatric disorder, including PTSD and bipolar affective disorder, at any time since she filed her claim in February 2003.  

b.  For PTSD, if diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's PTSD was causally related to the personal assault stressor (domestic violence) that the Board has determined occurred, as well as any other in-service stressor that the examiner finds to have occurred.

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criterion were and were not meet, and why.

c.  For each acquired psychiatric disorder identified, other than PTSD, state whether it is at least as likely as not (a probability of 50 percent or greater) that any psychiatric condition found had its onset during the Veteran's active service or was caused by her active service, including the personal assault stressor (domestic violence) that the Board has determined occurred, as well as any other in-service stressor that the examiner finds to have occurred.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).
2.  Prior to her scheduled examination, send the Veteran notice of the date, time, and location of her VA examination and advise her of the consequences of not reporting for the examination.  Notification should be documented in the claims file.  If the Veteran does not report for any scheduled examination, notice of that fact from the VA medical center should also be documented in the claims file.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

